Citation Nr: 1523776	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  13-13 327	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to specially adapted housing under 38 U.S.C.A. § 2101(a)(2)(A)(i) (West 2014).

2.  Entitlement to a special home adaptation grant under 38 U.S.C.A. § 2101(b) (West 2014).

3.  Entitlement to special monthly compensation based on aid and attendance.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1966 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan

The May 2012 decision denied the Veteran's claims of entitlement to specially adapted housing and a special home adaptation grant.  These issues were certified to the Board in April 2014.

The December 2013 decision denied the Veteran's claim of entitlement to special monthly compensation based on aid and attendance.  The Veteran filed a timely appeal of the decision.  However, he has not been issued a statement of the case (SOC) as of the date of this decision.  Therefore, the issue is included in this appeal and has been added to the title page of this decision.

The issues of entitlement to specially adapted housing under 38 U.S.C.A. § 2101(a)(2)(A)(i) and entitlement to special monthly compensation based on aid and attendance are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

The Veteran's service connected disabilities do not include the anatomical loss or loss of use of both hands; blindness in both eyes with 5/200 visual acuity or less; deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; full thickness or subdermal burns that have resulted in contractures with limitation of motion of one or more extremities or the trunk; or residuals of an inhalation injury. 


CONCLUSION OF LAW

The criteria for entitlement to a special home adaptation grant have not been met.  38 U.S.C.A. § 2101(b) (West 2014); 38 C.F.R. § 3.809a (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The AOJ sent the Veteran a letter in April 2012 that satisfied the notice requirements of the VCAA for the claim adjudicated by this decision.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

VA has also satisfied its duty to assist the Veteran in the development of his claim. This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The Veteran has elected not to appear at a hearing regarding his claim.

The duty to assist does not require further examination in this case.  The Veteran was afforded a 2013 examination in which the functions of his hands was assessed as normal.  He is not service connected for impaired vision, burn scars, or anatomical loss of a hand.  He has not contended, and there is no other evidence, that he has loss of use of the hands.  See 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.  Hence, an examination could not substantiate entitlement to the benefit sought.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)).  

As there is no indication that any additional notice or assistance could aid in substantiating these claims, the Board finds VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).  

Entitlement to a Special Home Adaptation Grant

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a).  The claimant must be entitled to compensation for permanent and total disability that (1) includes the anatomical loss or loss of use of both hands; or (2) is due to (i) blindness in both eyes with 5/200 visual acuity, (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, (iii) full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

Here, the Veteran's service connected disabilities consist of post-traumatic stress disorder, traumatic brain injury, hearing loss, degenerative joint disease of the cervical spine, radiculitis of the upper extremities, and scars on the face related to surgeries for suppurative lymph node.  

The issue of entitlement to service connection for a lower back disability has been referred to the AOJ for appropriate action, but there is no evidence that indicates the back disability could serve as the basis for the benefit sought.  Thus, the Veteran is not entitled to compensation, or potentially entitled to compensation, for a permanent and total disability that is due to (i) blindness in both eyes with 5/200 visual acuity, (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, (iii) full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  See 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The weight of the evidence is also against a finding that the Veteran's service-connected radiculitis of the upper extremities results in the anatomical loss or loss of use of both hands.  A May 2013 VA examiner determined the function of the Veteran's upper extremities was normal.  The record also establishes the Veteran has been able to use a computer, build puzzles, ride a stationary bicycle, and snow blow throughout the appeal period.  Even though physical activities appear to result in issues with balance and incoordination, there is no evidence of record that indicates the Veteran has an anatomical loss or loss of use of both hands.  Thus, entitlement to a special home adaptation grant is not warranted.  


ORDER

Entitlement to a special home adaptation grant is denied.


REMAND

In December 2013, the AOJ denied the Veteran's claim of entitlement to special monthly compensation based on aid and attendance.  The Veteran timely appealed the decision.  In February 2014, he submitted a notice of disagreement with a VA Form 9.  However, the AOJ informed him it would not accept his substantive appeal as a SOC had not been issued.  As of the date of this decision, there is no evidence a SOC has been issued to the Veteran regarding his claim special monthly compensation based on aid and attendance.  The filing of a notice of disagreement puts a claim in appellate status, and a SOC regarding the issue must be issued to the Veteran.  See Manlicon v. West, 12 Vet. App. 238 (1999).

The issue of entitlement to service connection for a lower back disability has been raised.  This issue is inextricably intertwined with the issue of entitlement to specially adapted housing under 38 U.S.C.A. § 2101(a)(2)(A)(i), as it is contended that associated lower extremity weakness preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any appellate review on the other claim meaningless and a waste of judicial resources, the two claims are inextricably intertwined).

Furthermore, the Veteran's April 2013 substantive appeal indicates he has been instructed to use a walker, wheelchair, or scooter by M.L., P.A., at the Battle Creek VA Medical Center.  While the clinical record includes the Veteran's reports of using these devices, it does not indicate the use of these devices has been prescribed by a medical professional.  Thus, additional efforts should be made to obtain records or a statement from M.L., P.A., regarding whether the use of a walker, wheelchair, or scooter is necessary for the Veteran's locomotion.

Accordingly, the case is REMANDED for the following action:

1.  Issue a SOC on the issue of entitlement to special monthly compensation based on aid and attendance.  This issue should not be certified to the Board, unless a timely substantive appeal is received in response to the SOC.

2.  Adjudicate the issue of entitlement to service for a lower back disability.  

3.  Obtain records of the Veteran's relevant treatment at the Battle Creek VA Medical Center, including records pertaining to the use of a walker, wheelchair, or scooter.

4.  Schedule the Veteran for an examination to determine whether it is at least as likely as not that his service-connected disabilities result in the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

If an examination is deemed necessary, the claims file and a copy of this remand order must be made available to the examiner.  If the examiner is unable to provide the requested opinion without resorting to speculation, the reasons for the inability to provide the opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should also be identified.  

5.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


